EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”), dated as of August 28,
2019 (the “Execution Date”), is entered into by and between Nascent Biotech
Inc., a Nevada corporation (the “Company”), and TRITON FUNDS LP, a Delaware
limited partnership (the “Investor”). The Company and the Investor are
individually referred to as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, upon the terms and subject to the conditions contained herein, the
Investor shall invest One Million Dollars ($1,000,000) after the filing of and
subsequent approval of an effective registration on Form S-1 with the Securities
& Exchange Commission (the “SEC”) to purchase the Company’s common stock par
value $0.001 per share (the “Common Stock”);

 

WHEREAS, such investment will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to the investment
in Common Stock to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION I

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Business Day” shall mean any day on which the Principal Market for the
Securities is open for trading from the hours of 9:30 am until 4:00 pm Eastern
Time.

 

“Closing” shall mean the date that is no later than five (5) Business Days after
a Purchase Notice Date.

 

“Commitment Period” shall mean the period beginning on the Business Day
immediately following the Execution Date and ending on the expiration of this
Agreement.

 

“Investment Documents” shall mean this Agreement and the Registration Rights
Agreement.

 

“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Markets, whichever is the market on which the Common Stock is listed
or quoted.

 

“Purchase Notice” shall mean a written notice sent to the Investor by the
Company stating the amount of Securities that the Company intends to sell to the
Investor pursuant to the terms of this Agreement.

 



 1

  



 

“Investment Amount” shall mean the Securities in a Purchase Notice multiplied by
eighty percent (80%) of the lowest closing price ten Business Days prior to the
Closing; not to exceed Fifty Cents ($0.50) per share.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Securities issuable hereunder.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of this Agreement.

 

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1 PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company shall sell to the Investor, and the Investor shall
purchase from the Company, a number of Securities having an aggregate value of
One Million Dollars ($1,000,000).

 

2.2 DELIVERY OF PURCHASE NOTICES. Subject to the terms and conditions herein,
and from time to time during the Commitment Period, the Company may, in its sole
discretion, deliver a Purchase Notice to the Investor which states the amount of
Securities which the Company intends to sell to the Investor on a Closing. The
Purchase Notice shall be in the form attached hereto as Exhibit B and
incorporated herein by reference. During the Commitment Period, the Company
shall not submit a Purchase Notice until the previous Closing has been
completed.

 

2.3 CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SECURITIES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Purchase Notice and the Investor shall not be obligated to purchase
any Securities at a Closing unless each of the following conditions are
satisfied:

 



 

i.a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Purchase Notice;

 

 

 

 

ii.at all times during the period beginning on the related Purchase Notice and
ending on and including the related Closing, the Common Stock shall have been
listed or quoted for trading on the Principal Market and shall not have been
suspended from trading thereon for a period of two (2) consecutive Business Days
during the Commitment Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to suspend the trading of the
Common Stock;

 

 

 

 

iii.the Company has complied with its obligations and is otherwise not in breach
of or in default under, this Agreement, the Registration Rights Agreement or any
other agreement executed between the parties, which has not been cured prior to
delivery of the Investor’s Purchase Notice;

 

 

 

 

iv.no injunction shall have been issued and remain in force, or action commenced
by a governmental authority which has not been stayed or abandoned, prohibiting
the purchase or the issuance of the Securities; and

 

 

 

 

v.the issuance of the Securities will not violate any requirements of the
Principal Market.



  

If any of the events described in clauses (i) through (v) above occurs prior to
a Closing, then the Investor shall have no obligation to purchase the Securities
set forth in the applicable Purchase Notice.

 

2.4 MECHANICS OF PURCHASE OF SECURITIES BY INVESTOR. The Closing of a Purchase
Notice shall occur no later than the five Business Days following the receipt by
Investor’s custodian of the Securities (the “Purchase Notice Date”). The
Investor shall deliver the Investment Amount by wire transfer of immediately
available funds to an account designated by the Company. In addition, on or
prior to such Closing, each of the Company and Investor shall deliver to each
other all documents, instruments and writings required to be delivered or
reasonably requested by either of them pursuant to this Agreement in order to
implement and effect the transactions contemplated herein.

 



 2

  



 

2.5 LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Securities, which when added to the sum of the number of shares of
Common Stock beneficially owned (as such term is defined under Section 13(d) and
Rule 13d-3 of the 1934 Act), by the Investor, would exceed 9.99% of the number
of shares of Common Stock outstanding on the Closing, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.

 

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1 NO SHORT SALES. No short sales shall be permitted by the Investor or its
affiliates during the

Commitment Period. For a period of ninety (90) days after each Closing, Investor
agrees to not sell the particular Securities for less than the Investment
Amount.

 

3.2 INTENT. The Investor is entering into this Agreement for its own account and
the Investor has no present arrangement (whether or not legally binding) at any
time to sell the Securities to or through any Person in violation of the
Securities Act or any applicable state securities laws; provided, however, that
the Investor reserves the right to dispose of the Securities at any time in
accordance with federal and state securities laws applicable to such
disposition.

 

3.3 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with its own legal counsel and investment and tax advisors. The
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

3.4 ACCREDITED INVESTOR. The Investor is an accredited investor as defined in
Rule 501(a)(3) of Regulation D, and the Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. The Investor acknowledges that an investment in
the Securities is speculative and involves a high degree of risk.

 

3.5 AUTHORITY. The Investor has the requisite power and authority to enter into
and perform its obligations under the Transaction Documents and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
the Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action and no further consent or authorization of the Investor is required. The
Transaction Documents to which it is a party has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and binding obligation of the Investor
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application.

 

3.6 NOT AN AFFILIATE. The Investor is not an officer, director or “affiliate”
(as that term is defined in Rule 405 of the Securities Act) of the Company.

 

3.7 ORGANIZATION AND STANDING. The Investor is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents.

 

3.8 ABSENCE OF CONFLICTS. The execution and delivery of the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby and compliance with the requirements hereof and thereof, will not (a)
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Investor, (b) violate any provision of any indenture,
instrument or agreement to which the Investor is a party or is subject, or by
which the Investor or any of its assets is bound, or conflict with or constitute
a material default thereunder, (c) result in the creation or imposition of any
lien pursuant to the terms of any such indenture, instrument or agreement, or
constitute a breach of any fiduciary duty owed by the Investor to any third
party, or (d) require the approval of any third-party (that has not been
obtained) pursuant to any material contract, instrument, agreement, relationship
or legal obligation to which the Investor is subject or to which any of its
assets, operations or management may be subject.

 



 3

  



 

3.9 DISCLOSURE; ACCESS TO INFORMATION. The Investor had an opportunity to review
copies of the SEC Documents filed on behalf of the Company and has had access to
all publicly available information with respect to the Company. The Investor and
its counsel have had a reasonable opportunity to perform and satisfy themselves
with the results of the searches and other due diligence reviews reasonable or
customary in a transaction of a similar nature, including opportunity to ask
questions of management with respect to the Company.

 

3.10 MANNER OF SALE. At no time was the Investor presented with or solicited by
or through any leaflet, public promotional meeting, television advertisement or
any other form of general solicitation or advertising.

 

3.11 Rule 506(d) Bad Actor Disqualification Representations and Covenants.

 



 

i.No Disqualification Events. Neither the Investor, nor any of its predecessors,
affiliates, any manager, executive officer, other officer of the Investor
participating in the offering, any beneficial owner (as that term is defined in
Rule 13d-3 under the Exchange Act) of 20% or more of the Investor’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Investor in any capacity as of the date of this Agreement and
on the Closing Date (each, an “Investor Covered Person” and, together, “Investor
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Investor has exercised reasonable care to determine (i)
the identity of each person that is an Investor Covered Person; and (ii) whether
any Investor Covered Person is subject to a Disqualification Event. The Investor
will comply with its disclosure obligations under Rule 506(e).

 

 

 

 

ii.Other Covered Persons. The Investor is not aware of any person (other than
any Investor Covered Person) that has been or will be paid (directly or
indirectly) remuneration in connection with the purchase and sale of the
Subscribed Shares that is subject to a Disqualification Event (each an “Other
Covered Person”).

 

 

 

 

iii.Reasonable Notification Procedures. With respect to each Investor Covered
Person, the Investor has established procedures reasonably designed to ensure
that the Investor receives notice from each such Investor Covered Person of (i)
any Disqualification Event relating to that Investor Covered Person, and (ii)
any event that would, with the passage of time, become a Disqualification Event
relating to that Investor Covered Person; in each case occurring up to and
including the Closing Date.

 

 

 

 

iv.Notice of Disqualification Events. The Investor will notify the Corporation
immediately in writing upon becoming aware of (i) any Disqualification Event
relating to any Investor Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Investor
Covered Person and/or Other Covered Person.



 



 4

  



 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed on the Company’s SEC Documents, the Company represents and
warrants to the Investor that:

 

4.1 ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada, and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and the companies
it owns or controls (“Subsidiaries”) are duly qualified to do business and are
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means a change, event, circumstance, effect or state of facts
that has had or is reasonably likely to have, a material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Investment
Documents.

 

4.2 AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 



 

i.The Company has the requisite corporate power and authority to enter into the
Investment Documents and to issue the Securities in accordance with the terms
hereof and thereof.

 

 

 

 

ii.The execution and delivery of the Investment Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation the issuance of the Securities pursuant to this
Agreement, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

 

 

 

 

iii.The Investment Documents have been duly and validly executed and delivered
by the Company.

 

 

 

 

iv.The Investment Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.



 

4.3 ISSUANCE OF SHARES. The Company has reserved the amount of Securities
included in the Company’s registration statement for issuance pursuant to the
Investment Documents, which have been duly authorized and reserved (subject to
adjustment pursuant to the Company’s covenant set forth in Section 5.5 below)
pursuant to this Agreement. Upon issuance in accordance with this Agreement, the
Securities will be validly issued, fully paid for and non-assessable and free
from all taxes, liens and charges with respect to the issuance thereof. In the
event the Company cannot register a sufficient number of Securities for issuance
pursuant to this Agreement, the Company will use its best efforts to authorize
and reserve for issuance the number of Securities required for the Company to
perform its obligations hereunder as soon as reasonably practicable.

 

4.4 INSURANCE. Each of the Company’s Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 



 5

  



 

4.5 DILUTIVE EFFECT. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
Commitment Period. The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect on the
shareholders of the Company. The Board of Directors of the Company has
concluded, in its good faith business judgment, and with full understanding of
the implications, that such issuance is in the best interests of the Company.
The Company specifically acknowledges that, subject to such limitations as are
expressly set forth in the Investment Documents, its obligation to issue shares
of Common Stock upon purchases pursuant to this Agreement is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.

 

4.6 EXCLUSIVITY. The Company shall not pursue a similar transaction with any
other party during the Commitment Period.

 

SECTION V

COVENANTS OF THE COMPANY

 

5.1 BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in this Agreement.

 

5.2 REPORTING STATUS. Until one of the following occurs, the Company shall file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (i) this Agreement terminates pursuant to Section 8 and the Investor has
the right to sell all of the Securities without restrictions pursuant to Rule
144 promulgated under the 1933 Act, or such other exemption, or (ii) the date on
which the Investor has sold all the Securities.

 

5.3 USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities for general corporate and working capital purposes and acquisitions
or assets, businesses or operations or for other purposes that the Board of
Directors, in good faith deem to be in the best interest of the Company.

 

5.4 FINANCIAL INFORMATION. During the Commitment Period, the Company agrees to
make available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) within five (5) Business
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 

5.5 RESERVATION OF SECURITIES. The Company shall take all action necessary to at
all times have authorized, and reserved the amount of Securities included in the
Company’s registration statement for issuance pursuant to the Investment
Documents. In the event that the Company determines that it does not have a
sufficient number of authorized shares of Common Stock to reserve and keep
available for issuance as described, the Company shall use all commercially
reasonable efforts to increase the number of authorized shares of Common Stock
by seeking shareholder approval for the authorization of such additional shares.

 

5.6 LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Investment Documents. Neither the Company nor any of its Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one (1) Business Day resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

 



 6

  



 

5.7 CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

5.8 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO
SUBMIT A PURCHASE NOTICE. The Company shall promptly notify the Investor upon
the occurrence of any of the following events in respect of a Registration
Statement or related prospectus in respect of an offering of the Securities: (i)
receipt of any request for additional information by the SEC or any other
federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment or supplement to the Registration
Statement would be appropriate, and the Company shall promptly make available to
Investor any such supplement or amendment to the related prospectus.

 

5.9 TRANSFER AGENT. The Company shall deliver instructions to its transfer agent
to issue Securities to the Investor that are issued to the Investor pursuant to
the Transaction Documents.

 

5.10 ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 

SECTION VI

EXPIRATION

 

This Agreement shall expire either upon:

 

6.1 when the Investor has purchased One Million Dollars ($1,000,000) in Common
Stock pursuant to this Agreement; or

 

6.2 June 30, 2020

 

Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon expiration of this Agreement.

 

SECTION VII

INDEMNIFICATION

 

In consideration of the parties mutual obligations set forth in the Investment
Documents, each Party (the “Indemnitor”) shall defend, protect, indemnify and
hold harmless the Other Party and its respective shareholders, officers,
directors, employees, counsel, and direct or indirect investors and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (I) any misrepresentation or
breach of any representation or warranty made by the Indemnitor or any other
certificate, instrument or document contemplated hereby or thereby; (II) any
breach of any covenant, agreement or obligation of the Indemnitor contained in
the Investment Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (III) any cause of action, suit or claim
brought or made against such Indemnitee by a third party and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Investment Documents or any other certificate, instrument or document
contemplated hereby or thereby, except insofar as any such misrepresentation,
breach or any untrue statement, alleged untrue statement, omission or alleged
omission is made in reliance upon and in conformity with information furnished
to Indemnitor which is specifically intended for use in the preparation of any
such Registration Statement, preliminary prospectus, prospectus or amendments to
the prospectus. To the extent that the foregoing undertaking by the Indemnitor
may be unenforceable for any reason, the Indemnitor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
Indemnitor may have, and any liabilities the Indemnitor or the Indemnitees may
be subject to.

 



 7

  



 

SECTION VIII

GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION

 

8.1 LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state or federal courts located in the State of California.
The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith on behalf of the Company agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Investment Documents by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

8.2 LEGAL FEES; AND MISCELLANEOUS FEES.

 



 

(a)Except as otherwise set forth in the Investment Documents (including but not
limited to Section V of the Registration Rights Agreement), each party shall pay
the fees and expenses of its advisers, counsel, the accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
Any attorneys’ fees and expenses incurred by either the Company or the Investor
in connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached this
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.

 

 

 

 

(b)The Company shall pay the Investor a document preparation fee of $2,500 upon
the signing of the Investment Documents and $12,500 upon the initial Closing.



 



 8

  



 

8.3 SURVIVAL. The representations and warranties of the Company and the Investor
contained in this Agreement shall survive the Closing and the expiration of this
Agreement.

 

8.4 PRICING OF COMMON STOCK. For purposes of this Agreement, the price of the
Common Stock shall be as reported by the OTC Markets.

 

8.5 Entire Agreement. This Agreement, including all the Exhibits hereto, and the
agreements and other documents to be delivered pursuant hereto, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes any and all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties and there are no
warranties, representations or other agreements among the parties in connection
with the subject matter hereof except as specifically set forth herein and
therein.

 

8.6 Waiver. The failure of a party in any one or more instances to insist upon
strict performance of any of the terms of this Agreement or to exercise any
right or privilege arising under it shall not preclude it from requiring by
reasonable notice that any other party duly perform its obligations or preclude
it from exercising such a right or privilege under reasonable circumstances, nor
shall waiver in any one instance of a breach be construed as an amendment of
this Agreement or waiver of any later breach.

 

8.7 Assignment. The Parties shall not assign this Agreement or its interest
herein or any part hereof except with the prior written consent of the other
Party.

 

8.8 No Partnership. Neither this Agreement, nor any provisions of this
Agreement, shall be construed as creating a partnership, joint venture or agency
relationship or as granting a franchise.

 

8.9 Amendment. This Agreement may be amended or varied only by agreement in
writing signed by each of the parties. Unless the context otherwise so requires,
a reference to this Agreement shall include a reference to this Agreement as
amended or varied from time to time.

 

8.10 Severability. It is the intention and agreement of the parties that, if any
provision of this Agreement is held to be illegal, invalid or unenforceable in
whole or in part under present or future laws, that provision be curtailed to
the extent required for its validity under the applicable law and, as so
curtailed, shall be enforceable. Alternatively, the parties agree to substitute
for such provision another provision that is legal, valid and enforceable and
achieves the same or similar objectives. If this is not possible, the parties
agree that should any provision of this Agreement be held invalid or
unenforceable, such provision shall be ineffective only to the extent of such
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

8.11 Remedies. All remedies, rights, undertakings, obligations or agreements of
the parties arising by law, this Agreement or otherwise shall be cumulative and
none thereof shall be in limitation of any other right, remedy, undertaking,
obligation or agreement of such party. Each party may follow any remedy to which
such party is entitled by law, this Agreement or otherwise concurrently or
successively at that party’s option.

 

8.12 Counterparts and Electronic Signatures. This Agreement may be executed in
multiple counterparts by the parties hereto. All counterparts so executed shall
constitute one agreement binding upon all parties, notwithstanding that all
parties are not signatories to the original or the same counterpart. Each
counterpart shall be deemed an original to this Agreement, all of which shall
constitute one agreement to be valid as of the date of this Agreement. Documents
executed, scanned and transmitted electronically and electronic signatures shall
be deemed original signatures for purposes of this Agreement and all matters
related thereto, with such scanned and electronic signatures having the same
legal effect as original signatures. This Agreement, any other document
necessary for the consummation of the transaction contemplated by this Agreement
may be accepted, executed or agreed to through the use of an electronic
signature in accordance with the Electronic Signatures in Global and National
Commerce Act (“E-Sign Act”), Title 15, United States Code, Sections 7001 et
seq., the Uniform Electronic Transaction Act (“UETA”) and any applicable state
law. Any document accepted, executed or agreed to in conformity with such laws
will be binding on each party as if it were physically executed.

 



 9

  



 

SECTION IX

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

The Company shall not disclose non-public information to the Investor.

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of this Agreement as of the date first written above.
The undersigned signatory hereby certifies that he has read and understands this
Agreement, and the representations made by the undersigned in this Agreement are
true and accurate, and agrees to be bound by its terms.

 

TRITON FUNDS LP

 

NASCENT BIOTECH, INC

/s/ Sean Carrick

 



 

10


  



  

 

LIST OF EXHIBITS

 

EXHIBIT A Registration Rights Agreement

 

EXHIBIT B Purchase Notice

 



 

11


  



  

PURCHASE NOTICE

 

Date__________

 

TRITON FUNDS LP,

 

This is to inform you that as of today the Company hereby elects to exercise its
right pursuant to this Agreement to require you to purchase_________ Securities
at $____ per share.

 

Regards,

 

NASCENT BIOTECH, INC

___________________________

 



 12



 